Trippe, Judge.
Section 1979, Revised Code, provides that “the Attorney’s lien shall attach for his fees * * upon all property recovered by him, and shall be superior to all other liens thereon.” There was no objection made on the ground of fraud between the attorney and client, as against creditors, or that the attorney’s services were not fully worth the fee contracted for. The lot of land which was to be given for the services was worth about one-third of the whole land recovered. The liti*601gation was pending for many years, and in two forums. If there had been no recovery there would have been no compensation. The claim then of the attorney was good and uncontested for the amount he had contracted for. To that extent it was superior to the judgment creditors: Morrison, Heard & Company vs. Ponder et al., 45 Georgia, 167. This being so, had lot one hundred and seventy been ordered to be sold, the attorney would have taken the proceeds. It would have availed the plaintiff in execution nothing. Why then go through the farce of a sale, the costs of which would-have fallen on the claimant, the attorney? The attorney had a claim, a lien on the whole land recovered, to the extent of lot one hundred and seventy. He. held a deed to that lot. Why not permit him to assert his title, his right in the claim case ? Everything could have been determined on the trial of that issue as well as in any other proceeding. No one was hurt by it, and no right lost or put at hazard thereby.
Judgment affirmed.